Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 17, 2012                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
                                                                                                             Brian K. Zahra,
                                                                                                                        Justices


  145275




  ROBERT KENNETH BURKOWSKI,

                  Plaintiff-Appellant,

  v                                                                   SC: 145275
                                                                      CoA: 309583
  MICHIGAN REFORMATORY WARDEN,

             Defendant-Appellee.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of June 14, 2012, the Clerk of the Court is
  hereby directed to close this file.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 17, 2012                       _________________________________________
           jam                                                                   Clerk